DETAILED ACTION
This office action is in response to correspondence filed on 1/21/2021.
The Amendment filed on 1/21/2021 has been entered.  
Claims 1, 4, 5, 8, 11, 12, 15, 18, and 19 have been amended by Applicant.
Claims 3, 10, and 17 have been cancelled by Applicant.
Claims 1-2, 4-9, 11-16, and 18-20 remain pending in the application of which Claims 1, 8, and 15 are independent.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4-9, 11-16, and 18-20 are allowed over the prior art of record.  The following is the examiner’s statement of reasons for allowance:
The closest relevant prior art (which is discussed in further detail below), either taken individually or in combination, fails to explicitly teach or reasonably suggest the invention as represented by the independent claims 11, 8, and 15

Most pertinent prior art:
BREEBAART (US 2018/0359596 A1) discloses a sound reproducing method used in sound reproducing apparatus comprising: 
receiving an input sound signal related to listener data and sound source data (Par 39 – “FIG. 2 illustrates one form of an encoder 20 of the preferred embodiment. Object or channel-based content 21 is subjected to an analysis 23 to determine a dominant component(s). This analysis may take place as a function of time and frequency (assuming the audio content is broken up into time tiles and frequency subtiles). The result of this process is a dominant associated position(s) or direction(s) information 25.”; Par 42 – “Returning now to initially describe the encoder in more detail, FIG. 4 shows one form of encoder 40 for processing object-based (e.g. Dolby Atmos) audio content. The audio objects are originally stored as Atmos objects 41 and are initially split into time and frequency tiles using a hybrid complex-valued quadrature mirror filter (HCQMF) bank 42. The input object signals can be denoted by xi[n] when we omit the corresponding time and frequency indices; …”; Par 29 – “In some embodiments can further include the modification of the auxiliary signals consists of a simulation of the acoustic pathway from a sound source position to the ears of the listener.”), wherein the listener data and the sound source data are generated [in a real-time manner] during a simulated scenario (Par 15 – “The dominant component signal is convolved 4, 5 by means of a pair of HRIRs derived from a lookup 6 based on the dominant component direction, to compute an output signal for headphone playback 7 such that the play back signal is perceived as coming from the direction that was determined by the dominant component analysis stage 3.”; Par 22 – “(c) determining an estimate of the dominant audio component direction or position; and (d) encoding the initial output presentation, the dominant audio component weighting factors, the dominant audio component direction or position as the encoded signal for playback.”; Par 60 – “This dominant component signal is subsequently rendered 65 and modified 68 with HRTFs 69 based on the transmitted position/direction data {right arrow over (p)}D, possibly modified (rotated) based on information obtained from a head tracker 62.”);
performing an encoding process (FIG. 4 – “Encoder”; Par 42 – “Returning now to initially describe the encoder in more detail, FIG. 4 shows one form of encoder 40 for processing object-based (e.g. Dolby Atmos) audio content.”) by multiplying the input sound signal (Par 46 – “xi[n]”) by an encoding function matrix (Par 46 – “F”) to generate an encoding result (Par 46 – “The dominant/steered signal, d[n] (exemplarily embodying a dominant audio component) is 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
”), wherein a plurality of entries of the encoding function matrix are related to a basis function (Par 47 – “with 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 a function that produces a gain that decreases with increasing distance between unit vectors p1, p2. For example, to create a virtual microphone with a directionality pattern based on higher-order spherical harmonics, …”); 
retrieving a decoding function matrix (Fig. 5 – “Decoder/Renderer” and “One-tap HRTF lib 69”; Par 60 – “This dominant component signal is subsequently rendered 65 and modified 68 with HRTFs 69 based on the transmitted position/direction data pD, possibly modified (rotated) based on information obtained from a head tracker 62….”; Par 60 – “[Hl,D] [wd]” in the equation.)
”) and applying at least one direction parameter to the decoding function matrix (Fig. 5 –“PD”, “Head rotation input”, and “Head tracker rotation”; Par 60 – “This dominant component signal is subsequently rendered 65 and modified 68 with HRTFs 69 based on the transmitted position/direction data pD, possibly modified (rotated) based on information obtained from a head tracker 62. … 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
), wherein the decoding function matrix compensates a difference (Par 62 – “As long as no head rotation or translation is applied, the output signals ŷl, ŷr should be very close (in terms of root-mean-square error) to the reference binaural signals yl, yr as long as d^hat [n] ≈ d[n]”; Par 48 – “The weights or prediction coefficients wl,d, wr,d are calculated 46 and used to compute 47 an estimated steered signal d^[n]:d^=wl,d zl +wr,d zr
weights wl,d, wr,d minimizing the mean square error between d[n] and d^[n] given the down-mix signals zl, zr.”; In other words, minimizing the MSE between d and d^ results in minimizing the MSE between y and y^) between an ideal approximation result (Par 62 – “
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
”) and a modeled approximation result of the input sound signal (Par 62 – “
    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
”), <the ideal approximation result is generated by encoding and decoding a test sound siqnal with a first encodinq function matrix and a first decodinq function matrix corresponding to the basis function having infinite indeterminates, the modeled approximation result is generated by encoding and decoding the test sound siqnal with a second encodinq function matrix and a second decodinq function matrix corresponding to the basis function having finite indeterminates, and the decoding function matrix is generated by multiplying the second decoding function matrix by a compensation matrix qenerated accordinq to the difference>; 
performing a decoding process (Fig. 5 – “Decoder/Renderer”) by multiplying the encoding result (Par 58 – “Initially, the stereo down-mix is split into time/frequency tiles using a suitable filterbank or transform 61, such as the HCQMF analysis bank 61. Other transforms such as a discrete Fourier transform, (modified) cosine or sine transform, time-domain filterbank, or wavelet transforms may equally be applied as well. Subsequently, the estimated dominant component signal d^[n] is computed 63 using prediction coefficient weights wl,d, wr,d; d^[n]=wl,d zl +wr,d zr”; Also, Par 48 – “d^” in the equation) by the decoding function matrix (Par 60 – “[Hl,D] [wd]” in the equation.) having the direction parameter applied (Fig. 5 –“PD”, “Head rotation input”, and “Head tracker rotation”; Par 60 – “This dominant component signal is subsequently rendered 65 and modified 68 with HRTFs 69 based on the transmitted position/direction data pD, possibly modified (rotated) based on information obtained from a head tracker 62.) to generate an output sound signal (Par 62 – “As long as no head rotation or translation is applied, the output signals ŷl, ŷr should be very close (in terms of root-mean-square error) to the reference the total anechoic binaural output consists of the rendered dominant component signal summed 66 with the reconstructed residuals y~l, y~r based on prediction coefficient weights wi,j: 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
”; Note that [wd] [zl] in the equation of Par 62 represent the encoding result (e.g., the dominant signal d of the Pars 48 and 58.). And the final output is the summation of y~ and y^); and 
reproducing the output sound signal (Fig. 5 – “HCQMF Synthesis”; Par 60 – “The total anechoic binaural output is an example of a second audio representation. Hence, this step may be said to correspond to creating a second audio representation consisting of a combination of said first audio representation and said auxiliary signal(s), in which one or more of said auxiliary signal(s) have been modified in response to said head orientation data.”).

BREEDBAART does not explicitly teach the [square-bracketed] and <angle-bracketed> limitations.  

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see attached from PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN C. KIM whose telephone number is (571)272-3327.  The examiner can normally be reached on Monday to Friday 9:00 AM thru 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN C KIM/Primary Examiner, Art Unit 2659